      Case 2:18-cv-00244-DLR Document 172 Filed 08/12/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Peter J. Piper,                                  No. CV-18-00244-PHX-DLR
10                     Plaintiff,                     ORDER
11   v.
12   Gooding & Company Incorporated, et al.,
13                     Defendants.
14
15
           Before the Court is Falcon Woods, LLC’s (“Falcon Woods”) motion for order to
16
     show cause, which is fully briefed. (Docs. 167, 170, 171.) For the reasons stated below,
17
     Falcon Woods’ motion is denied.
18
           The parties are well versed in the background of this case and the Court limits its
19
     summary to those facts relevant to the instant motion.1 In May and June of 2018, Defendant
20
     Gooding & Company, Inc. and non-parties, Charles Seeger and Seeger & Seeger, LLP,
21
     filed motions seeking Rule 11 sanctions against Plaintiff and Plaintiff’s counsel arising
22
     from the RICO claim asserted in Plaintiff’s complaint. (Docs. 56, 63, 65.) On August 1,
23
     2018, the Court denied the motions, noting that it did not find Plaintiff’s RICO claim
24
     frivolous or inflammatory for Rule 11 purposes and underscoring that Charles Seeger and
25
     Seeger & Seeger LLP lacked standing to seek relief. (Doc. 103.) The parties reached a
26
     settlement and on February 25, 2020, Falcon Woods filed a stipulation for entry of
27
28         1
             Those unfamiliar with the broader facts may look to the background sections of
     previous orders. (See, e.g., Doc. 107 at 1-3; Doc. 140 at 1-4; Doc. 151 at 1-2.)
      Case 2:18-cv-00244-DLR Document 172 Filed 08/12/20 Page 2 of 4



 1   judgment and to dismiss claims. (Doc. 164.) The Court granted the stipulation but opted
 2   to hold open the judgement for thirty days to permit Falcon Woods to file a motion for
 3   order to show cause that requests sanctions. (Docs. 165, 167.) Falcon Woods has now
 4   filed its motion, which seeks sanctions against DLA Piper based on Plaintiff’s RICO claim,
 5   pursuant to A.R.S. § 13-2314.04(N) et seq. The Court will address the relevant provisions,
 6   in turn.
 7          First, A.R.S. § 13-2314.04(N) reads,
 8                 If the court determines that the filing of any pleading, motion
                   or other paper under this section was frivolous or that any civil
 9                 action or proceeding was brought or continued under this
                   section in bad faith, vexatiously, wantonly or for an improper
10                 or oppressive reason, it shall award a proper sanction to deter
                   this conduct in the future that may include the costs of the civil
11                 action or proceeding, including the costs of investigation and
                   reasonable attorney fees in the trial and appellate courts.
12
13   The Court previously concluded that Plaintiff’s RICO claim was not frivolous or
14   inflammatory under the Rule 11 standard. (Doc. 103.) Falcon Woods tries to sidestep this
15   finding and argues that the RICO claim was nevertheless brought “in bad faith, vexatiously,
16   wantonly, or for an improper or oppressive reason” under Subsection N, as evidenced by
17   the Court’s decision to dismiss the claim.      This argument is misguided. The Court’s
18   decision to dismiss the claim was a “close call” and in no way runs contrary to its prior
19   finding that the claim was not frivolous or inflammatory. (Doc. 107 at 8.) Further, the
20   Court sees no basis, and Falcon Woods provides none, to distinguish the frivolous or
21   inflammatory standard under Rule 11 from the standard presented under Subsection N.
22          The next portion of the statute, in relevant part, reads,
23                 O. [A] complaint . . . shall be verified by at least one party or
                   the party's attorney. If the person is represented by an attorney,
24                 at least one attorney of record shall sign any pleading, motion
                   or other paper in the attorney's individual name and shall state
25                 the attorney's address.
26                 P. The verification by a person or the person's attorney and the
                   signature by an attorney required by subsection O of this
27                 section constitute a certification by the person or the person's
                   attorney that the person or the person's attorney has carefully
28                 read the pleading, motion or other paper and, based on a
                   reasonable inquiry, believes all of the following:

                                                  -2-
      Case 2:18-cv-00244-DLR Document 172 Filed 08/12/20 Page 3 of 4



 1                 1. It is well grounded in fact.
 2                 2. It is warranted by existing law or there is a good faith
                   argument for the extension, modification or reversal of existing
 3                 law.
 4                 3. It is not made for any bad faith, vexatious, wanton, improper
                   or oppressive reason, including to harass, to cause unnecessary
 5                 delay, to impose a needless increase in the cost of litigation or
                   to force an unjust settlement through the serious character of
 6                 the averment.
 7                 Q. If any pleading, motion or other paper is signed in violation
                   of the certification provisions of subsection P of this section,
 8                 the court, on its own motion or on the motion of the other party
                   and after a hearing and appropriate findings of fact, shall
 9                 impose on the person who verified it or the attorney who signed
                   it, or both, a proper sanction to deter this conduct in the future,
10                 including the costs of the proceeding under subsection N of this
                   section.
11
12   A.R.S. § 13-2314.04(O)-(Q). Here, a thorough verification is attached to the first amended
13   complaint. (Doc. 38 at 45.) Further, because the Court previously held that the RICO
14   claim was neither frivolous nor brought for an improper purpose under Rule 11, and the
15   Court maintains that the RICO claim was not brought in bad faith, vexatiously, wantonly,
16   or for an improper or oppressive reasons under Subsection N, there is no basis to conclude
17   that the verification was signed in violation of the certification provisions of Subsection P.
18          Next, A.R.S. § 13-2314.04(R) reads,
19                 If any pleading, motion or other paper includes an averment of
                   fraud or coercion, it shall state these circumstances with
20                 particularity with respect to each defendant.
21
     Falcon Woods makes no contention that any averment of fraud or coercion against any
22
     defendant was not stated with particularity. If anything, Falcon Woods suggests that the
23
     complaint averred fraud or coercion with particularity against the parties, but protests
24
     generally about DLA Piper’s investigation and litigation strategy.
25
            Finally, the Court turns to A.R.S. § 13-2314.04(S), which states,
26
                   S. In any civil action or proceeding under this section in which
27                 the pleading, motion or other paper does not allege a crime of
                   violence as a racketeering act:
28
                   1. The term “racketeer” shall not be used in referring to any

                                                     -3-
      Case 2:18-cv-00244-DLR Document 172 Filed 08/12/20 Page 4 of 4



 1                 person.
 2                 2. The terms used to refer to acts of racketeering or a pattern of
                   racketeering activity shall be “unlawful acts” or “a pattern of
 3                 unlawful activity.”
 4
            Falcon Woods presumably relies on Subsection S to obtain relief stemming from
 5
     the alleged smearing of the names of three non-party lawyers—who lack standing to litigate
 6
     here, as the Court has previously pronounced. Falcon Woods concedes the standing issue,
 7
     (Doc. 171 at 3), but suggests, without supporting case law, that the Court should
 8
     nevertheless award relief.2 “Courts typically decline to hear cases asserting rights properly
 9
     belonging to third parties rather than the plaintiff.” Mills v. United States, 742 F.3d 400,
10
     407 (9th Cir. 2014) (internal quotation marks and quotation omitted). Without more, the
11
     Court will not waver from this sound policy.
12
            IT IS ORDERED that Falcon Woods’ motion for order to show cause (Doc. 167)
13
     is DENIED. The Clerk of Court is directed to close this case.
14
                   Dated this 11th day of August, 2020.
15
16
17
18
19                                                  Douglas L. Rayes
                                                    United States District Judge
20
21
22
23
24
25
26
27          2
             Even if standing concerns were absent, Falcon Woods has not established that any
     motion or paper referred to any of the three non-party individuals as a “racketeer.” A review
28   of the amended complaint also demonstrates the lack of use of this term as a descriptor.


                                                 -4-
